Citation Nr: 0507082	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-27 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from July 1968 to July 1972.  His military 
records show that he served in the Republic of Vietnam and 
participated in aerial combat operations against enemy 
forces.  His decorations include the Combat Aircrew Insignia 
and the multiple awards of the Air Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection and a 50 percent evaluation for post-
traumatic stress disorder (PTSD), effective from June 29, 
1999, the date his original claim for compensation for this 
disability was received by VA.  


FINDING OF FACT

As of June 29, 1999, the veteran's service-connected PTSD is 
manifested by occupational and social impairment with no more 
than reduced reliability and productivity due to 
irritability, nightmares, intrusive thoughts and memory 
flashbacks that produce sleeping problems and disturbances of 
motivation and mood, which impose difficulty in his ability 
to establish and maintain effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in September 
2001, in which it provided the veteran with an explanation of 
how VA would assist him in obtaining necessary information 
and evidence.  The veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  His service medical and personnel records have 
been obtained and associated with his claims file, as well as 
all pertinent VA psychiatric treatment records for the period 
from March 2001 to November 2004.  He has also been provided 
with VA psychiatric examinations, conducted in November 2001 
and November 2004, which addressed the increased rating claim 
on appeal.  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Factual Background and Analysis

The appellant is a combat veteran of the Vietnam War.  A 
claim for VA compensation for PTSD was received by VA on June 
29, 1999.  Post-service VA medical records associated with 
his claims file show a diagnosis of PTSD that has been linked 
to his combat-related stressors.  His claim was subsequently 
granted by rating decision of January 2002, with the date of 
his claim as the effective date of the award.  The rating 
decision assigned a 50 percent evaluation for PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon lack of usefulness of the part or system affected, 
especially in self-support.  38 C.F.R. § 4.10 (2004).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, this claim is based 
on the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.  

The veteran's PTSD was initially rated as 50 percent 
disabling.  The applicable rating criteria is contained in 38 
C.F.R. § 4.130, Diagnostic Code 9411, and provides the 
following rating criteria:

Assignment of a 50 percent evaluation is warranted 
for PTSD where there is objective evidence 
demonstrating occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation is warranted where there is 
objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, 
such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which 
interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; 
near continuous panic or depression affecting the 
ability to function independently, appropriately, 
or effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation, neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-
like setting); inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted where there is 
total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time and 
place, memory loss for names of close relatives, 
own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411.

The medical records associated with the claim come 
exclusively from VA care providers and cover the period from 
March 2001 to November 2004.  These consist primarily of 
outpatient counseling reports, with two psychiatric 
evaluation reports dated in November 2001 and November 2004.

Outpatient counseling reports dated from March 2001 to August 
2001 show that the veteran complained of experiencing 
disturbed sleep, memory flashbacks, nightmares, intrusive 
thoughts, anxiousness, and angry outbursts due to his PTSD.  
Mental status evaluations conducted during this time period 
show that he displayed good eye contact with the examiner, 
was alert and oriented on all three spheres, displayed a 
clean, neat, and well-groomed appearance, and was 
appropriately dressed.  His demeanor was calm and his thought 
processes were logical.  His memory was good and he denied 
having suicidal or homicidal ideation, or any problems with 
his energy level or his ability to concentrate.  He reported 
that he was employed as a forklift operator at a soft drink 
bottling plant and that he held this job for 20 years.  His 
Global Assessment of Functioning (GAF) score ranged from 45 
to 55, indicating that his psychiatric impairment ranged from 
serious to moderate social and industrial impairment.  See 
Diagnostic and Statistical Manual, 4th Ed., of the American 
Psychiatric Association (DSM-IV).

The report of a November 2001 VA psychiatric examination 
shows that the veteran's PTSD was manifested by memory 
flashbacks, nightmares, occasional depression, an exaggerated 
startle response to loud and sudden stimuli such as 
firecrackers, and irritability.  He denied having any prior 
history of psychiatric hospitalization, assault, or any 
suicidal or homicidal ideation.  He was married and had one 
son in his late teens.  His employment situation was stable 
and he was able to maintain the routine responsibilities of 
self-care and family life.  He reported having very little 
social or recreational activity outside of his family.  
Mental status examination shows that he was clean and well-
groomed in appearance.  He displayed a flat affect with an 
anxious mood.  He was cooperative and maintained good eye 
contact with the examiner and displayed logical, relevant and 
goal-directed speech with no evidence of any impairment of 
his thought processes or communication ability.  He was 
oriented on all spheres with an intact memory and good 
insight into his own condition.  The examiner opined that the 
severity of the veteran's PTSD was mild to moderate in terms 
of the intensity, frequency, and duration of its 
symptomatology.  The veteran was able to maintain gainful 
employment, but with some impairment in social functioning.  
He was assessed with a GAF score of 50, indicating moderately 
severe psychiatric symptoms with a flat affect and difficulty 
in social but not occupational functioning.  See DSM-IV.  He 
was deemed competent to handle funds.  

VA outpatient psychiatric counseling reports dated from 
January 2002 to August 2003 show that the veteran's PTSD was 
manifested by memory flashbacks, nightmares, disturbed sleep, 
and irritability due to loss of sleep.  The veteran reported 
that the news of the Iraq War intensified his psychiatric 
symptoms and increased his level of anger and frustration.  
Mental status assessments conducted during this period show 
that he maintained good eye contact with the interviewers and 
presented with a neat, clean, and well-groomed appearance.  
His memory was good and he was alert and oriented on all 
spheres.  He maintained a bright affect, and positive 
outlook.  His employment was stable with the soft drink 
bottling plant and he reported that he wanted to retire from 
that job, move to Las Vegas, and take up a job in the 
construction industry.

Applying the VA rating criteria for PTSD to the findings 
shown in the veteran's treatment records for the period from 
March 2001 to August 2003, the Board finds that the veteran 
was able to maintain steady full time employment, was able to 
maintain his own appearance, and despite being impaired by 
his PTSD, he was still able to function in an industrial 
setting.  He was oriented on all spheres, displayed an intact 
memory, was able to maintain his own appearance, and was even 
able to contemplate relocating to start a new career in 
construction after he retired from the soft drink bottling 
plant.  Although he did not socialize outside of his own 
immediate family, in view of his overall good level of 
industrial functioning that offset his social impairment due 
to PTSD, the Board finds that no more than the 50 percent 
evaluation assigned for the period of March 2001 to August 
2003 is warranted.  The evidence contains no indication that 
his psychiatric impairment was manifested by suicidal 
ideation; obsessional rituals that interfered with his 
routine activities; illogical, obscure, or irrelevant speech; 
a near-continuous state of panic or depression; impaired 
impulse control, such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances, including work or a work-like setting; or an 
inability to establish and maintain effective relationships, 
that would meet the criteria for a 70 percent evaluation.

VA outpatient psychiatric counseling reports dated from 
September 2003 - November 2004 show that in September 2003, 
the veteran's PTSD was manifested by memory flashbacks and 
nightmares of increased frequency and intensity that produced 
mood changes that resulted in outbursts of anger at his 
workplace.  According to the veteran, he was repeatedly 
warned at work that he would be terminated if he could not 
control his outbursts.  He reportedly slept very poorly due 
to his nightmares, which in turn made him more irritable 
during the daytime working hours.  He did not participate in 
social activities in order to avoid getting into arguments 
and fights.  He reported that he lost his interest in 
following sports and that he had no friends.  The records 
show that by November 2003, his psychiatric condition 
stabilized with psychotropic medication.  The veteran did not 
have suicidal or homicidal ideation and was not deemed to be 
a danger to himself or others.  His employment situation at 
the soft drink bottling plant was reportedly "OK" in March 
2004.  On mental status examination, his affect was full, his 
speech was clear and expressive, and he was noted to have 
moderate personal and occupational difficulties due to his 
PTSD symptoms.

The report of a VA psychiatric examination conducted in 
November 2004 shows that the veteran complained of fleeting 
thoughts of suicide that were related to being diagnosed with 
hepatitis C.  He stated that he had memory flashbacks, 
nightmares, and disturbed sleep with irritability due to his 
PTSD.  He had no history of arrests, imprisonment, or driving 
under the influence of alcohol.  He worked full-time as a 
forklift operator for a soft drink bottling plant and has 
held this job for 23 years at the time of the examination.  
He reported that he lost no time from work due to PTSD.  He 
expressed a dislike for his job because he experienced 
conflicts with his co-workers and superiors due to PTSD-
induced irritability.  He also reported that his PTSD put 
stress on his homelife in that he had verbal confrontations 
with his wife and son, and that he occasionally grabbed his 
wife during his nightmares.  The veteran reported that he had 
no friends and participated in no recreational activities.

Mental status examination in November 2004 shows that the 
veteran was alert and oriented on all spheres.  He maintained 
good eye contact with the interviewing examiner.  His speech 
was clear and logical, his thought processes were 
goal-oriented, and his thought content was without 
hallucinations or suicidal or homicidal ideation.  He did not 
display inappropriate, obsessive, or ritualistic behavior.  
He maintained adequate personal hygiene and bathed daily.  
The veteran experienced mild memory impairment in that he 
misplaced objects, and he experienced panic attacks 1 to 2 
times per month with medication.  The veteran reported that 
without medication, he would experience panic attacks 3 to 4 
times per week.  He also experienced some mild impairment in 
impulse control, resulting in occasional episodes of road 
rage.  His disturbed sleep produced irritability and his mood 
was depressed and anxious on a daily basis.  The diagnosis 
was PTSD and a GAF score of 51 was assessed, indicating 
moderately severe psychiatric symptoms.  He was deemed 
competent to handle funds.  See DSM-IV.

Applying the above criteria to the facts of the case for the 
period from September 2003 to November 2004, the medical 
evidence shows a constellation of psychiatric symptomatology 
which more closely approximates the criteria contemplated for 
a 50 percent rating in Diagnostic Code 9411, such that the 
current claim for an increased evaluation must be denied.  
See 38 C.F.R. § 4.7 (2004).  

Psychiatric treatment records and examination reports from 
September 2003 to November 2004, show that the veteran's PTSD 
was manifested by subjective accounts of intrusive thoughts, 
memory flashbacks and nightmares associated with his exposure 
to combat-related traumatic events during service, for which 
he was treated with counseling and psychotropic medication.  

The VA psychiatric examination conducted in November 2004 
shows that the veteran experienced moderate to serious PTSD 
symptoms that contributed to his socially withdrawn daily 
living, thereby demonstrating that he has an impaired ability 
to establish and maintain effective relationships.  
Significantly, the psychiatrist who examined the veteran in 
November 2004 presented a psychiatric disability picture that 
indicated that the veteran was, for the most part, seriously 
impaired by his PTSD symptoms as he was assessed with a GAF 
scores of 51, indicating moderate impairment in his social 
and occupational functioning.  See DSM-IV.  This reflects 
that his PTSD symptoms, although increased in intensity and 
frequency, have essentially remained unchanged in their 
impact upon his social and occupational functioning as 
compared to the examination of November 2001.  The veteran 
has been able to maintain steady and gainful employment for 
over 20 years, has not lost time due to PTSD, and has 
demonstrated that his innate mental coping abilities have 
remained strong and, when augmented with psychotropic 
medication and counseling, allowed him to continue to 
function in an effective and productive manner in the 
occupational realm of his life.  Accordingly, the Board finds 
that the 50 percent evaluation currently assigned to the 
veteran's service-connected PTSD adequately compensates him 
for the present state of his psychiatric disability as it 
adversely impacts upon his social functioning.

The Board finds that there is no medical evidence of record 
that would support a rating in excess of 50 percent for PTSD.  
The objective evidence does not demonstrate that the veteran 
currently has obsessional rituals which interfere with 
routine activities, intermittently illogical speech, near 
continuous panic or depression affecting his ability to 
function independently, appropriately, or effectively, 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance and hygiene.  The evidence also does 
not demonstrate that he displays inappropriate behavior or 
that he is a persistent danger to himself or other people due 
to suicidal or homicidal ideation.  He is also well oriented 
in all spheres and capable of managing his own financial 
affairs.  

Accordingly, the veteran's claim for an increased rating for 
PTSD in excess of 50 percent is denied.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against a rating in excess of 50 percent for PTSD, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


